Name: Council Regulation (EEC) No 1993/80 of 22 July 1980 amending Regulation (EEC) No 456/80 on the granting of temporary and permanent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural structures and production;  agricultural activity;  beverages and sugar
 Date Published: nan

 No L 195/ 12 Official Journal of the European Communities 29 . 7 . 80 COUNCIL REGULATION (EEC) No 1993/80 of 22 July 1980 amending Regulation (EEC) No 456/80 on the granting of temporary and perma ­ nent abandonment premiums in respect of certain areas under vines and of premiums for the renunciation of replanting HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parlia ­ ment (2), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas the object of Regulation (EEC) No 456/80 (4) is to encourage producers to reduce Community wine ­ growing potential , in particular by granting temporary or permanent abandonment premiums in respect of certain areas ; whereas, except in the case of certain areas, application of the system of the aforementioned premiums is on 1 September 1980 ; Whereas, in the Community, the two production areas for wines suitable for producing certain spirits obtained by distilling wine and with a registered desig ­ nation of origin are facing special problems ; whereas the production of such wines usually exceeds the quantities necessary for the production of the spirits in question ; whereas disposal of the wines in question on the table wine market is often very difficult and threatens, moreover, seriously to disturb that market ; Whereas Council Directive 79/359/EEC of 26 March 1979 on the programme to speed up the conversion of certain areas under vines in the Charentes depart ­ ments (5 ), already applies ; whereas a solution to the aforementioned special problems is therefore foresee ­ able in those departments ; Whereas, however, in the delimited production area of spirits obtained by distilling wine and with the desig ­ nation 'Armagnac', the same difficulties exist ; whereas it is therefore essential to provide, in that production area and solely in the case of those wine-grape vine varieties permitted for the production of those spirits , for the prior application of the system of temporary abandonment premiums as from the current wine ­ growing year ; Article 1 Article 18 of Regulation (EEC) No 456/80 is replaced by the following text : 'Article 18 1 . This Regulation shall enter into force on 1 March 1980 . 2 . This Regulation shall apply with effect from 1 September 1980 . However, it shall apply with effect from 1 March 1 980 as regards :  the renunciation premium referred to in Title II ,  the temporary abandonment premium referred to in Title I in the case of applications for the granting of premiums submitted during the 1979/80 wine-growing year for areas eligible for a special conversion premium under the programme referred to in Directive 78 /627/EEC,  the temporary abandonment premium referred to in Title I in the case of application for the granting of premiums submitted during the 1979/80 wine-growing year for areas of the departments of Gers, Landes and Lot-et- Garonne situated in the delimited production area for spirits attained by distilling wine and with the registered designation of origin 'Armagnac' and planted with the wine-grape vine varieties permitted for the production of such spirits . 3 . By way of derogation from Article 3 and as regards the temporary abandonment premium referred to in the second indent of the second subparagraph of paragraph 2 of this Article, for the period from 1 March to 31 August 1980 :  the date referred to in the first indent of Article 3 ( 1 ) is replaced by "1 May 1980",  the date referred to in the first indent of Article 3 (2) is replaced by "1 June 1980". By way of derogation from Article 3 and as regards the temporary abandonment premium referred to (') OJ No C 135, 6 . 6 . 1980, p. 4. (2 ) Opinion delivered on 11 July 1980 (not yet published in the Official Journal). (3 ) Opinion delivered on 3 July 1980 (not yet published in the Official Journal). (4 ) OJ No L 57, 29 . 2. 1980 , p. 16 . 5 ) OJ No L 85, 5 . 4 . 1979, p. 34. 29. 7. 80 Official Journal of the European Communities No L 195/ 13 in the third indent of the second subparagraph of paragraph 2 of this Article, for the period from 1 March to 31 August 1980 :  the date referred to in the first indent of Article 3 ( 1 ) is replaced by " 11 August 1980",  the date referred to in the first indent of Article 3 (2) is replaced by "31 August 1980".' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 July 1980 . For the Council The President C. NEY